COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  DWAYNE RODNEY WOODRUFF,                        §             No. 08-19-00141-CR

                            Appellant,           §                Appeal from the

  v.                                             §               384thDistrict Court

  THE STATE OF TEXAS,                            §           of El Paso County, Texas

                             State.              §              (TC# 20170D02504)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until February 15, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Eduardo Solis, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before February 15, 2020.


       IT IS SO ORDERED this 27th day of December, 2019.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.